Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response dated 17 February 2021, Applicant amended claims 1, 29, and 30, and argued against the rejections put forth in the Non-Final Rejection dated 14 December 2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 of the present application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Number 10,095,397 B2 in view of Yang et al., U.S. Patent Number 9,971,500 B2. Although the claims are not identical, they are not patentably distinct from each other because the claims of the present invention are similar in scope to that of U. U.S. Patent Number 10,095,397 B2 with obvious wording variations. For example:
Claims of the current invention
Claims of U.S. Patent No. 10,095,397 B2


Claim 1:

A computer-implemented method comprising: 

causing display, on a display device, of a view panel including a plurality of contiguous sections, each of which includes a heading bar and content; 


















causing a portion of a first content of a first section of the plurality of contiguous sections to display on the display device by positioning a first heading bar of the first section at a first distance from a second heading bar of a second section of the plurality of contiguous sections; and 




responsive to a selection of the first heading bar, repositioning at least one of the first heading bar or the second heading bar a second distance from each other, the second distance being greater than the first distance such that more than the portion of the first content is displayed,




wherein a rate of the repositioning is based on a difference between the first distance and the second distance.


A computer-implemented method, comprising:

displaying, on a computing device, a view panel having a first end and an opposing second end, the view panel displaying scrollable sections, wherein
each scrollable section includes a heading bar and exposable content, wherein the exposable content of a scrollable section, when visible, is situated between the heading bar and the second end,
when a particular heading bar, which is any heading bar of the view panel, is docked on either the first end or the second end, no exposable content is visible between the particular heading bar and the end on which the particular heading bar is docked, and
the particular heading bar cannot scroll past a given end of the view panel without first becoming docked in a stack at the given end of the view panel;

receiving input corresponding to scrolling the particular heading bar that is docked, the particular heading bar being associated with a particular scrollable section;

when the particular heading bar is docked against the second end and the input corresponds to scrolling the particular heading bar toward the first end, scrolling the particular heading bar toward the first end while (a) exposing first exposable content of the particular scrollable section, and (b) collapsing other exposable content of another scrollable section of the view panel to make room for the first exposable content; and

receiving input corresponding to a selection of the particular heading bar associated with the particular scrollable section, the particular heading bar containing a particular heading and having associated therewith a partially-exposed area of the first exposable content other than the particular heading, and responsive to the selection input, fully exposing the first exposable content of the partially-exposed area.



Claim 1 of the ‘397 application recites the feature “the view panel displaying scrollable sections, wherein each scrollable section includes a heading bar and exposable content,” which teaches the following limitation in claim 1: “causing display … of a view panel including a plurality of contiguous sections, each of which includes a heading bar and content”.  Since the “content” in claim 1 of the ‘397 application is displayed, it is also exposed or “exposable content” as described in claim 1 of the present application. 
Claim 1 of the ‘397 application further recites the feature “when the particular heading bar is docked against the second end and the input corresponds to scrolling the particular heading bar toward the first end, (a) exposing first exposable content of the particular scrollable section, and (b) collapsing other exposable content of another scrollable section of the view panel to make room for the first exposable content”, which teaches the following limitation in claim 1: “causing a portion of a first content of a first section of the plurality of contiguous sections to display on the display device by positioning a first heading bar of the first section at a first distance from a second heading bar of a second section”. The “exposable content” in claim 1of the ‘397 application is displayed when a heading bar is scrolled toward one end, collapsing other exposable content to make room. Therefore, a first heading bar is positioned at a distance from a second heading bar as required by claim 1 of the present application.
Claim 1 of the ‘397 application further recites the feature “receiving input corresponding to a selection of the particular heading bar associated with the particular scrollable section, the particular heading bar containing a particular heading and having associated therewith a partially-exposed area of 
However, ‘397 does not explicitly recite wherein a rate of the repositioning is based on a difference between the first distance and the second distance.
Yang teaches wherein a rate of the repositioning is based on a difference between the first distance and the second distance (see Column 30, Lines 38-57 – Yang teaches this limitation in that a portion of the message options may be slid closed at a rate proportional to the distance reached by the contact as long as the distance is within a threshold distance. If the user reaches the threshold distance, the options are snapped closed.).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine claim 1 of ‘397 with Yang to include wherein a rate of the repositioning is based on a difference between the first distance and the second distance. Doing so would allow the user to hide portions of the interface when they are no longer necessary (see Column 29, Lines 18-22). 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rauenzahn et al., U.S. Patent Number 8,645,859 B2 in view of Dykstra-Erickson et al., U.S. Patent Publication Number 2008/0276194 A1 and further in view of Yang et al., U.S. Patent Number 9,971,500 B2.

Claim 1:
Rauenzahn discloses the computer-implemented method comprising: 
causing display, on a display device, of a view panel including a plurality of contiguous sections, each of which includes a heading bar and content (see Figure 3 – Rauenzahn discloses this limitation in that multiple sections are displayed with heading bars (106, 122, 128) and content (108, 124, 130).); 
causing a portion of a first content of a first section of the plurality of contiguous sections to display on the display device by positioning a first heading bar of the first section at a first distance from a second heading bar of a second section of the plurality of contiguous sections (see Figure 3 – Rauenzahn discloses this limitation in that the Hardware heading bar and a portion of the Hardware content are visible.); and 
repositioning at least one of the first heading bar or the second heading bar a second distance from each other, the second distance being greater than the first distance such that more than the portion of the first content is displayed (see Figure 6 – Rauenzahn discloses this limitation in that based .  
Rauenzahn fails to expressly disclose responsive to a selection of the first heading bar, repositioning such that more than the portion of the first content is displayed.
Dykstra-Erickson teaches responsive to a selection of the first heading bar, repositioning such that more than the portion of the first content is displayed (see Figures 7A-7D – Dykstra-Erickson teaches this limitation in that Address1 displays a header bar (which includes an arrow indicating more information is available) and a portion of the address content. Upon selection of the arrow, the entirety of the address is exposed.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Rauenzahn, to include responsive to a selection of the first heading bar, repositioning such that more than the portion of the first content is displayed for the purpose of allowing the user to view more than which is initially visible on a screen, especially one with limited space such as a mobile device (see Paragraphs 0002-0003). Further, Rauenzahn and Dykstra-Erickson are both concerned with managing the display and hiding of portions of an interface.
The combination of Rauenzahn and Dykstra-Erickson fails to expressly disclose wherein a rate of the repositioning is based on a difference between the first distance and the second distance.
Yang teaches wherein a rate of the repositioning is based on a difference between the first distance and the second distance (see Column 30, Lines 38-57 – Yang teaches this limitation in that a portion of the message options may be slid closed at a rate proportional to the distance reached by the .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, taught by Rauenzahn and Dykstra-Erickson, to include wherein a rate of the repositioning is based on a difference between the first distance and the second distance for the purpose of allowing the user to hide portions of the interface when they are no longer necessary (see Column 29, Lines 18-22). Further, Rauenzahn, Dykstra-Erickson, and Yang are all concerned with managing the display and hiding of portions of an interface.

Claim 2:
The combination of Rauenzahn, Dykstra-Erickson, and Yang teaches the method of claim 1, wherein the second distance is a minimum distance needed to fully display the first content of the first section (see Column 7, Lines 28-35 –Rauenzahn discloses this limitation in that activating the expand control causes the page to automatically be scrolled down to the point where none of the section associated with the heading bar is hidden-above.).  

Claim 3:
The combination of Rauenzahn, Dykstra-Erickson, and Yang teaches the method of claim 1, wherein the second distance is a minimum distance needed to display a remainder of the first content of the first section (see Figure 6 – Rauenzahn discloses this limitation in that based on activation of the expand button 150, more of the contents of the Hardware section are visible and the Software heading bar is scrolled off-screen. Also see Column 7, Lines 30-35 – Rauenzahn further discloses that the expand control automatically scrolls down to the point where none of the section remains hidden-above.).  

Claim 4:
The combination of Rauenzahn, Dykstra-Erickson, and Yang teaches the method of claim 1, wherein the repositioning comprises: 
the repositioning the first heading bar while the second heading bar remains stationary (see Column 5, Lines 27-35 – Rauenzahn discloses this limitation in that if the bottom edge is a hard edge, the page would scroll up rather than scroll down (move the top heading towards the top edge of the screen).).  

Claim 5:
The combination of Rauenzahn, Dykstra-Erickson, and Yang teaches the method of claim 18, wherein the repositioning comprises: 
repositioning the second heading bar while the first heading bar remains stationary (see Figure 6 – Rauenzahn discloses this limitation in that based on activation of the expand button 150, more of the contents of the Hardware section are visible and the Software heading bar is scrolled off-screen, and the Hardware heading bar remains where it started.).  

Claim 6:
The combination of Rauenzahn, Dykstra-Erickson, and Yang teaches the method of claim 1, wherein the repositioning comprises: 
repositioning each of the second heading bar and the first heading bar (see Figure 6 – Rauenzahn discloses this limitation in that based on activation of the expand button 150 on the heading bar, more of the contents of the Hardware section are visible and the Software heading bar is scrolled off-screen. Also see Column 7, Lines 30-35 – Rauenzahn further discloses that the expand control automatically scrolls down to the point where none of the section remains hidden-above.).  

Claim 7:
The combination of Rauenzahn, Dykstra-Erickson, and Yang teaches the method of claim 1 further comprising: 
docking the first heading bar by repositioning the first heading bar at a location adjacent to an end of the view panel such that the first content is hidden (see Column 5, Lines 38-47 – Rauenzahn discloses this limitation in that FIG. 2 illustrates page 100 after a user has performed a scroll-up operation on page 100 illustrated in FIG. 1. In FIG. 2, sticky divider 106 remains in the stuck mode, and therefore continues to be visible, while the content of the section 108has scrolled up. FIG. 3 illustrates page 100 after a user has performed a scroll-up operation on page 100 illustrated in FIG. 2. In FIG. 3, sticky divider 106 remains in the stuck mode, and therefore continues to be visible, while the content of the section 108has scrolled up. EXAMINER’S NOTE: Rauenzahn discloses the transition from Figure 3 to Figure 4. During this transition, the interface a.) exposes the ‘Software’ section, b.) collapses the ‘Hardware’ section.  In the example embodiment explained in the Rauenzahn Specification, the bottom end is a 'soft edge'; however Rauenzahn states that “both top edge 116 and bottom edge 118 of region 104 may be hard edges. In such an embodiment, scroll-down operations would cause sticky dividers 106, 122, 128 and 140 to stack up at the bottom of region 104, while scroll-up operations cause the same sticky dividers to stack up at the top of region 104. In such an embodiment, the sticky dividers of a page would never be hidden (see Column 6, Line 52).).  

Claim 8:
The combination of Rauenzahn, Dykstra-Erickson, and Yang teaches the method of claim 1 further comprising: 
stacking the first heading bar on the second heading bar by repositioning at least one of the first heading bar at a location adjacent to the second heading bar such that the first content is hidden (See Column 5, Lines 55-65- – Rauenzahn discloses this limitation in that in FIG. 4, page 100 has been scrolled up enough to cause the upper edge of sticky divider 122 to contact the current hard edge (i.e. the bottom edge 120 of sticky divider 106). Consequently, sticky divider 122 transitions from the scrollable-mode to the stuck mode, and the bottom edge 126 of sticky divider 122 becomes the new hard edge.).  

Claim 9:
The combination of Rauenzahn and Dykstra-Erickson teaches the method of claim 1, wherein all the content of the plurality of contiguous sections is only partially viewable at any time in the view panel (see Figure 3 – Rauenzahn discloses this limitation in that because of the amount of information in each section, only a portion of the content is viewable at any time.).  

Claim 10:
The combination of Rauenzahn, Dykstra-Erickson, and Yang teaches the method of claim 1 further comprising: 
receiving a selection of a third heading bar that is docked; and 
in response to the selection of the third heading bar, causing the third heading bar to undock (see Column 5, Line 3 – Rauenzahn discloses this limitation in that because a mechanism is provided to scroll page 100, page 100 constitutes the scrollable content of region 104, which may be retrieved from content table 860 in storage 850. Scroll bar 102 is merely one example of a mechanism for scrolling scrollable content that does not entirely fit in a region. The techniques described herein may be used with any mechanism for scrolling, including but not limited to mechanisms that scroll in response to any type of dragging, touch-screen interaction, clicking and/or key pressing actions that generate input 812. .  

Claim 11:
The combination of Rauenzahn, Dykstra-Erickson, and Yang teaches the method of claim 1, wherein a plurality heading bars of the plurality of contiguous sections are docked as a stack between the first heading bar and an end of the view panel (see Column 3, Line 25 – Rauenzahn discloses this limitation in that when the sticky section divider reaches a “hard edge”, the sticky section divider enters the “stuck” mode in which the sticky section divider remains fixed against the hard edge. Also see Figure 4 – Rauenzahn discloses this limitation in that the “Hardware” section divider and the “Software” section divider are both “stuck” to the top end, creating a stack of dividers at the top of the panel.).  

Claim 12:
The combination of Rauenzahn, Dykstra-Erickson, and Yang teaches the method of claim 1, wherein a plurality of heading bars of the plurality of contiguous sections are docked in a plurality of stacks between opposing ends of the view panel (see Column 3, Line 25 – Rauenzahn discloses this limitation in that when the sticky section divider reaches a “hard edge”, the sticky section divider enters the “stuck” mode in which the sticky section divider remains fixed against the hard edge. Also see Figure 4 – Rauenzahn discloses this limitation in that the “Hardware” section divider and the “Software” section divider are both “stuck” to the top end, creating a stack of dividers at the top of the panel. EXAMINER’S NOTE: Rauenzahn discloses the transition from Figure 3 to Figure 4. During this transition, the interface a.) exposes the ‘Software’ section, b.) collapses the ‘Hardware’ section.  In the example embodiment explained in the Rauenzahn Specification, the bottom end is a 'soft edge'; however .  

Claim 13:
The combination of Rauenzahn, Dykstra-Erickson, and Yang teaches the method of claim 1, wherein the plurality of contiguous sections is a plurality of contiguous scrollable sections (see Figure 3 – Rauenzahn discloses this limitation in that as indicated by the scroll bar on the right edge of the interface, the sections are all scrollable.).  

Claim 14:
The combination of Rauenzahn, Dykstra-Erickson, and Yang teaches the method of claim 1, wherein positioning the first heading bar at the first distance from the second heading bar comprises:  19 141018502.1Attorney Docket No. 112509-8051.USO1 
scrolling the first heading bar relative to the second heading bar (See Column 5, Lines 55-65- – Rauenzahn discloses this limitation in that in FIG. 4, page 100 has been scrolled up enough to cause the upper edge of sticky divider 122 to contact the current hard edge (i.e. the bottom edge 120 of sticky divider 106). Consequently, sticky divider 122 transitions from the scrollable-mode to the stuck mode, and the bottom edge 126 of sticky divider 122 becomes the new hard edge.).  

Claim 15:
The combination of Rauenzahn, Dykstra-Erickson, and Yang teaches the method of claim 1, wherein positioning the first heading bar at the first distance from the second heading bar comprises: 
scrolling the first heading bar away from the second heading bar (see Column 6, Line 31 – Rauenzahn further discloses that when scrolling toward a soft edge of a region, the sequence of events is reversed).  

Claim 16:
The combination of Rauenzahn, Dykstra-Erickson, and Yang teaches the method of claim 1, wherein positioning the first heading bar at the first distance from the second heading bar comprises: 
scrolling the first heading bar toward the second heading bar (See Column 5, Lines 55-65- – Rauenzahn discloses this limitation in that in FIG. 4, page 100 has been scrolled up enough to cause the upper edge of sticky divider 122 to contact the current hard edge (i.e. the bottom edge 120 of sticky divider 106). Consequently, sticky divider 122 transitions from the scrollable-mode to the stuck mode, and the bottom edge 126 of sticky divider 122 becomes the new hard edge.).  

Claim 17:
As indicated in the above rejection the combination of Rauenzahn, Dykstra-Erickson, and Yang teaches every limitation of claim 1. Rauenzahn fails to expressly disclose further exposing partially exposed content by scrolling the first section while collapsing the second section.
Dykstra-Erickson teaches further exposing partially exposed content by scrolling the first section while collapsing the second section (see Figures 7A-7D – Dykstra-Erickson teaches this limitation in that Address1 displays a header bar (which includes an arrow indicating more information is available) and a portion of the address content. Upon selection of the arrow, the entirety of the address is exposed.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Rauenzahn, to include further exposing partially exposed content by scrolling the first section while collapsing the second section for the purpose 

Claim 18:
As indicated in the above rejection the combination of Rauenzahn, Dykstra-Erickson, and Yang teaches every limitation of claim 1. Rauenzahn fails to expressly disclose fully exposing partially exposed content by scrolling the first section while collapsing the second section.
Dykstra-Erickson teaches fully exposing partially exposed content by scrolling the first section while collapsing the second section (see Figures 7A-7D – Dykstra-Erickson teaches this limitation in that Address1 displays a header bar (which includes an arrow indicating more information is available) and a portion of the address content. Upon selection of the arrow, the entirety of the address is exposed.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Rauenzahn, to include fully exposing partially exposed content by scrolling the first section while collapsing the second section for the purpose of allowing the user to view more than which is initially visible on a screen, especially one with limited space such as a mobile device (see Paragraphs 0002-0003).

Claim 19:
As indicated in the above rejection the combination of Rauenzahn, Dykstra-Erickson, and Yang teaches every limitation of claim 1. Rauenzahn fails to expressly disclose causing a remainder of the first content to become visible.
Dykstra-Erickson teaches causing a remainder of the first content to become visible (see Figures 7A-7D – Dykstra-Erickson teaches this limitation in that Address1 displays a header bar (which includes 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Rauenzahn, to include causing a remainder of the first content to become visible for the purpose of allowing the user to view more than which is initially visible on a screen, especially one with limited space such as a mobile device (see Paragraphs 0002-0003).

Claim 20:
The combination of Rauenzahn, Dykstra-Erickson, and Yang teaches the method of claim 1, wherein repositioning the at least one of the first heading bar or the second heading bar comprises: 
causing the first heading bar to scroll a minimum distance needed to fully expose the first content of the first section (see Figure 6 – Rauenzahn discloses this limitation in that based on activation of the expand button 150, more of the contents of the Hardware section are visible and the Software heading bar is scrolled off-screen. Also see Column 7, Lines 30-35 – Rauenzahn further discloses that the expand control automatically scrolls down to the point where none of the section remains hidden-above.).  

Claim 21:
The combination of Rauenzahn, Dykstra-Erickson, and Yang teaches the method of claim 1, wherein repositioning the at least one of the first heading bar or the second heading bar comprises:  20 
141018502.1Attorney Docket No. 112509-8051.USO1 causing the second heading bar to scroll a minimum distance needed to further expose the first content of the first section (see Figure 6 – Rauenzahn discloses this limitation in that based on activation of the expand button 150, more of the contents of the Hardware section are visible and the Software .  

Claim 22:
The combination of Rauenzahn, Dykstra-Erickson, and Yang teaches the method of claim 1, wherein repositioning the at least one of the first heading bar or the second heading bar comprises: 
causing the second heading bar to scroll a minimum distance needed to fully expose the first content of the first section (see Figure 6 – Rauenzahn discloses this limitation in that based on activation of the expand button 150, more of the contents of the Hardware section are visible and the Software heading bar is scrolled off-screen. Also see Column 7, Lines 30-35 – Rauenzahn further discloses that the expand control automatically scrolls down to the point where none of the section remains hidden-above.).  

Claim 23:
The combination of Rauenzahn, Dykstra-Erickson, and Yang teaches the method of claim 1, wherein repositioning the at least one of the first heading bar or the second heading bar comprises: 
causing the first heading bar to scroll a first minimum distance needed to further expose the first content of the first section (see Figure 6 – Rauenzahn discloses this limitation in that based on activation of the expand button 150, more of the contents of the Hardware section are visible and the Software heading bar is scrolled off-screen. Also see Column 7, Lines 30-35 – Rauenzahn further discloses that the expand control automatically scrolls down to the point where none of the section remains hidden-above.); and 
causing the second heading bar to scroll a second minimum distance needed to further expose the first content of the first section (see Figure 6 – Rauenzahn discloses this limitation in that based on activation of the expand button 150, more of the contents of the Hardware section are visible and the Software heading bar is scrolled off-screen. Also see Column 7, Lines 30-35 – Rauenzahn further discloses that the expand control automatically scrolls down to the point where none of the section remains hidden-above.).  

Claim 24:
The combination of Rauenzahn, Dykstra-Erickson, and Yang teaches the method of claim 1, wherein repositioning the at least one of the first heading bar or the second heading bar comprises: 
causing the first heading bar to scroll a first minimum distance needed to further expose the first content of the first section (see Figure 6 – Rauenzahn discloses this limitation in that based on activation of the expand button 150, more of the contents of the Hardware section are visible and the Software heading bar is scrolled off-screen. Also see Column 7, Lines 30-35 – Rauenzahn further discloses that the expand control automatically scrolls down to the point where none of the section remains hidden-above.); and 
causing the second heading bar to scroll a second minimum distance needed to further expose the first content of the first section, the first minimum distance being equal to the second minimum distance (see Figure 6 – Rauenzahn discloses this limitation in that based on activation of the expand button 150, more of the contents of the Hardware section are visible and the Software heading bar is scrolled off-screen. Also see Column 7, Lines 30-35 – Rauenzahn further discloses that the expand control automatically scrolls down to the point where none of the section remains hidden-above.).  


Claim 25:
The combination of Rauenzahn, Dykstra-Erickson, and Yang teaches the method of claim 1, wherein repositioning the at least one of the first heading bar or the second heading bar comprises: 
causing the first heading bar to scroll a first minimum distance needed to further expose the first content of the first section (see Figure 6 – Rauenzahn discloses this limitation in that based on activation of the expand button 150, more of the contents of the Hardware section are visible and the Software heading bar is scrolled off-screen. Also see Column 7, Lines 30-35 – Rauenzahn further discloses that the expand control automatically scrolls down to the point where none of the section remains hidden-above.); and 
causing the second heading bar to scroll a second minimum distance needed to further expose the first content of the first section, the first minimum distance and the second minimum distance being unequal (see Column 5, Lines 43-54 – Rauenzahn discloses this limitation in that in FIG. 3, page 100 has been scrolled up enough to cause a second sticky divider 122 to scroll into region104. Sticky divider 122 is a header for a “Software” section 124. Because sticky divider 122 has not yet been scrolled up enough to make contact with the bottom edge 120 of sticky divider 106, sticky divider 122 remains in the scrolling-mode, and will scroll up and down along with the rest of the scrollable content of page 100.).  

Claim 26:
The combination of Rauenzahn, Dykstra-Erickson, and Yang teaches the method of claim 1, wherein repositioning the at least one of the first heading bar or the second heading bar comprises: 
causing the first heading bar to scroll a first minimum distance needed to further expose the first content of the first section while the second heading bar remains stationary (see Column 5, Lines 43-54 – Rauenzahn discloses this limitation in that in FIG. 3, page 100 has been scrolled up enough to cause a .  

Claim 27:
The combination of Rauenzahn, Dykstra-Erickson, and Yang teaches the method of claim 1, wherein repositioning the at least one of the first heading bar or the second heading bar comprises: 
causing the first heading bar to scroll relative to an end of the view panel such that the first content of the first section collapses as the first heading bar approaches the end of the view panel until the first heading bar reaches the second heading bar or the end of the view panel (See Column 5, Lines 55-65- – Rauenzahn discloses this limitation in that in FIG. 4, page 100 has been scrolled up enough to cause the upper edge of sticky divider 122 to contact the current hard edge (i.e. the bottom edge 120 of sticky divider 106). Consequently, sticky divider 122 transitions from the scrollable-mode to the stuck mode, and the bottom edge 126 of sticky divider 122 becomes the new hard edge.); and 
causing the first heading bar to dock such that the first content is hidden (see Column 3, Line 25 – Rauenzahn discloses this limitation in that when the sticky section divider reaches a “hard edge”, the sticky section divider enters the “stuck” mode in which the sticky section divider remains fixed against the hard edge. Also see Figure 4 – Rauenzahn discloses this limitation in that the “Hardware” section divider and the “Software” section divider are both “stuck” to the top end, creating a stack of dividers at the top of the panel.).  



Claim 28:
The combination of Rauenzahn, Dykstra-Erickson, and Yang teaches the method of claim 1, wherein the second heading bar is docked such that a second content of the second section is hidden, the method further comprising: 
docking the first heading bar on the second heading bar to collectively form a stack of docked heading bars (see Column 5, Lines 38-47 – Rauenzahn discloses this limitation in that FIG. 2 illustrates page 100 after a user has performed a scroll-up operation on page 100 illustrated in FIG. 1. In FIG. 2, sticky divider 106 remains in the stuck mode, and therefore continues to be visible, while the content of the section 108has scrolled up. FIG. 3 illustrates page 100 after a user has performed a scroll-up operation on page 100 illustrated in FIG. 2. In FIG. 3, sticky divider 106 remains in the stuck mode, and therefore continues to be visible, while the content of the section 108has scrolled up. EXAMINER’S NOTE: Rauenzahn discloses the transition from Figure 3 to Figure 4. During this transition, the interface a.) exposes the ‘Software’ section, b.) collapses the ‘Hardware’ section.  In the example embodiment explained in the Rauenzahn Specification, the bottom end is a 'soft edge'; however Rauenzahn states that “both top edge 116 and bottom edge 118 of region 104 may be hard edges. In such an embodiment, scroll-down operations would cause sticky dividers 106, 122, 128 and 140 to stack up at the bottom of region 104, while scroll-up operations cause the same sticky dividers to stack up at the top of region 104. In such an embodiment, the sticky dividers of a page would never be hidden (see Column 6, Line 52).).  

Claim 29:
Claim 29 is the apparatus claim that corresponds to the method of claim 1. Further, Rauenzahn discloses an apparatus comprising: a processor (Column 3, Line 66); and a memory having instructions executable by the processor (Column 12, Line 21). Therefore, claim 29 is rejected under the combination of Rauenzahn, Dykstra-Erickson, and Yang for the same reasons as the method claim 1 above. 

Claim 30:
Claim 30 is the medium claim that corresponds to the method of claim 1. Further, Rauenzahn discloses a non-transitory storage medium storing program instructions (Column 13, Lines 15-27). Therefore, claim 29 is rejected under the combination of Rauenzahn, Dykstra-Erickson, and Yang for the same reasons as the method claim 1 above. 

Response to Arguments
	Applicant’s arguments regarding the rejection of claim 1 under 35 U.S.C. 103 have been considered but are not persuasive.
	Applicant argues that the combination of Rauenzahn, Dykstra-Erickson, and Yang fails to expressly teach the amended limitation wherein a rate of the repositioning is based on a difference between the first distance and the second distance because “…the sliding rate of the content is related to the quickness withich the user dragged the content. Further, Yang does not provide other metrics that may be user dto determine the sliding rate.” (See Remarks, Page 9, Lines 6-21.)
	The Examiner disagrees.
	Applicant has amended claim 1 to read, in part: wherein a rate of the repositioning is based on a difference between the first distance and the second distance. The first distance is the defined in earlier in claim 1 as the initial distance between the first heading bar and the second heading bar. The second distance is defined as the final distance between the first heading bar and the second heading bar. Thus, the difference between the first distance and the second distance is, in other words, the measure of distance being collapsed between first heading bar and the second heading bar. The amended 
	As indicated in the updated rejection of claim 1 above, Yang teaches that if a gesture to collapse a display of options is less than a threshold distance, then the rate of collapse is proportional to the rate of the gesture. However, if the gesture to collapse the display of options reaches the threshold distance, the display snaps fully closed, collapsing a greater distance and at a much different rate than that proportional to the gesture. (See Column 30, Lines 38-57.) Thus, the rate at which the repositioning occurs is based on the difference between the first distance and the second distance.
	For the reasons presented above, the Examiner maintains that the combination of Rauenzahn, Dykstra-Erickson, and Yang teaches every limitation of claims 1-30.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ashley M Fortino/Examiner, Art Unit 2143         

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143